Citation Nr: 1722004	
Decision Date: 06/14/17    Archive Date: 06/23/17

DOCKET NO.  10-21 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to a separate compensable rating for diabetic retinopathy.

2.  Entitlement to a separate compensable rating for exertional headaches. 

3.  Entitlement to a rating in excess of 20 percent for diabetes mellitus with erectile dysfunction, fatty infiltration of the liver, exertional headaches, bilateral cortical cataract, and diabetic retinopathy.

4.  Entitlement to an effective date earlier than August 8, 2004 for the grant of service connection for diabetes mellitus with erectile dysfunction, fatty infiltration of the liver, exertional headaches, bilateral cortical cataract, and diabetic retinopathy.

5.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU) prior to May 18, 2016.  


REPRESENTATION

Veteran represented by:	Calvin Hansen, Attorney


ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from January 1964 to January 1966, including service in the Republic of Vietnam during the Vietnam War.  

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from July 2009 and October 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  In the July 2009 rating decision, in pertinent part, the RO denied service connection for retinopathy and headaches and denied a TDIU.  

The Board granted service connection for headaches in a December 2012 decision.   In the December 2012 rating decision, in pertinent part, the RO characterized this as a grant of service connection for exertional headaches and assigned a noncompensable rating, effective March 16, 2009.  The Veteran appealed this and the Board denied an initial compensable rating for exertional headaches in an August 2014 decision.

In a September 2014 rating decision, the RO merged the noncompensable complications of the Veteran's diabetes mellitus into the existing 20 percent rating for diabetes mellitus, creating a single combined 20 percent rating for diabetes mellitus, type II, with erectile dysfunction, fatty infiltration of the liver, exertional headaches, and bilateral cortical cataract.  

In its August 2014 decision, the Board also granted service connection for diabetic retinopathy.  In the October 2015 rating decision, the RO implemented this by assigning a noncompensable rating for diabetic retinopathy, effective July 22, 2009, and merging it into the existing 20 percent rating for diabetes mellitus, type II, with erectile dysfunction, fatty infiltration of the liver, exertional headaches, and bilateral cortical cataract.  From that decision, the Veteran submitted a notice of disagreement with the disability rating and effective date for diabetes mellitus with erectile dysfunction, fatty infiltration of the liver, exertional headaches, bilateral cortical cataract, and diabetic retinopathy, requested separate compensable ratings for exertional headaches and diabetic retinopathy, and requested an earlier effective date for diabetic retinopathy.  

In an April 2016 rating decision, the RO changed the effective date of service connection for diabetic retinopathy to June 12, 2009, based on a clear and unmistakable error (CUE).  As this represents a full grant of the benefit sought with respect to this issue, it is not before the Board.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

The issue of entitlement to a TDIU was previously remanded by the Board in December 2012 and August 2014 for further development.  The issues of entitlement to an increased rating and an earlier effective date for diabetes mellitus with erectile dysfunction, fatty infiltration of the liver, exertional headaches, bilateral cortical cataract, and diabetic retinopathy, a separate compensable rating for exertional headaches, and a TDIU were previously remanded by the Board in April 2016 for further development.  These issues have been returned to the Board for further review.  

In a November 2016 rating decision, the Agency of Original Jurisdiction (AOJ) granted a TDIU, effective May 18, 2016.  The issue of entitlement to a TDIU prior to that date remains on appeal.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to an increased rating and an earlier effective date for diabetes mellitus with erectile dysfunction, fatty infiltration of the liver, exertional headaches, bilateral cortical cataract, and diabetic retinopathy and a separate compensable rating for exertional headaches are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's diabetic retinopathy has not caused incapacitating episodes, central visual acuity worse than 20/40 corrected distance vision in either eye, or impairment of visual fields or other similar symptoms.  

2.  For the entire period on appeal, the Veteran's service-connected disabilities, including adjustment disorder with mixed anxiety and depressed mood, diabetes mellitus, type II with erectile dysfunction, fatty infiltration of the liver, exertional headaches, bilateral cortical cataract and retinopathy, urinary tract infections with urinary frequency, bilateral lower extremity peripheral neuropathy, tinnitus, and bilateral hearing loss, have met the percentage requirements for the award of a schedular TDIU, and competent evidence of record indicates that the nature and severity of these disabilities as likely as not prevents him from obtaining and retaining substantially gainful employment consistent with his educational background and work experience.  


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable separate rating for diabetic retinopathy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.75-4.78, 4.79, Diagnostic Code 6006 (2016).  

2.  With resolution of reasonable doubt in the Veteran's favor, the criteria for the award of a TDIU from March 16, 2009 to May 17, 2016 have been met.  38 U.S.C.A. 1155, 5107; 38 C.F.R. §§  3.102, 3.340, 3.341, 4.16 (2016).  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Diabetic Retinopathy

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate Diagnostic Codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2016).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  

Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1999).  "Staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  

The Veteran contends that his diabetic retinopathy warrants a separate compensable rating.  It is currently service connected with a noncompensable rating, effective June 12, 2009.  That noncompensable rating is incorporated into a 20 percent rating for diabetes mellitus with erectile dysfunction, fatty infiltration of the liver, exertional headaches, bilateral cortical cataract, and diabetic retinopathy.  

Diagnostic Code 6006 is applicable to retinopathy or maculopathy and provides for ratings under the general rating formula for Diagnostic Codes 6000 through 6009.  38 C.F.R. § 4.79, Diagnostic Code 6006.  The general formula calls for evaluation on the basis of either visual impairment due to the particular condition or incapacitating episodes, whichever results in a higher evaluation.  38 C.F.R. § 4.79, General Rating Formula for Diagnostic Codes 6000 through 6009 (2016).  

An incapacitating episode is a period of acute symptoms severe enough to require prescribed bed rest and treatment by a physician or other healthcare provider.  Id., Note.  

Generally, impairment of visual acuity is determined based on corrected distant vision.  38 C.F.R. § 4.76(b).  A noncompensable rating is assigned when vision is corrected to 20/40 in both eyes; there is no rating for visual acuity better than that.  38 C.F.R. § 4.79.  

Visual impairment can also be rated based on impairment of visual field or muscle function, such as diplopia.  38 C.F.R. §§ 4.77 & 4.78.  In accordance with 38 C.F.R. § 4.31 (2016), diplopia that is occasional or correctable with spectacles is noncompensable.  38 C.F.R. § 4.79, Diagnostic Code 6090, Note (2016).

A July 2009 VA treatment record notes that diabetic teleretinal imaging on June 12, 2009 showed mild nonproliferative diabetic retinopathy in the Veteran's left eye and no diabetic retinopathy in the right eye.    

A February 2010 private treatment record notes no evidence of diabetic retinopathy.  The Veteran's visual acuity was correctable to 20/30 on the right and 20/25 on the left.  The Veteran reported new onset diplopia of one week's duration and that it was improving.  The treating physician opined that the Veteran's diplopia was likely microvascular in nature and related to his diabetes.  The treatment provider also noted very mild cataracts.  

The Veteran was afforded a VA examination in March 2013.  The Veteran denied any changes in vision, but reported occasional trouble focusing or reading emails.  Distant visual acuity in both eyes was 20/40 or better whether corrected or uncorrected.  The examiner noted nuclear sclerotic and cortical cataracts in both eyes.  The examiner found no diplopia, no visual field defect, no incapacitating episodes, and no diabetic retinopathy.  The examiner found that the Veteran's eye conditions did not have any functional impact.  The examiner noted a history of incomplete third nerve palsy but found that, because the Veteran denied any current diplopia, that issue had resolved.  

A June 2013 VA treatment record notes that diabetic teleretinal imaging showed normal eyes with no diabetic retinopathy.

In a medical opinion based on review of records in February 2014, a VA examiner found that the Veteran's diabetic retinopathy, after being discovered in 2009, had likely resolved with improved control of his diabetes mellitus and thus was not seen on subsequent examinations.  The examiner also opined that the Veteran's cataracts and resolved third cranial nerve palsy were as likely as not caused by his diabetes mellitus and that any refractive errors were thought to be developmental and not caused or aggravated by diabetes.  

In a March 2014 rating decision, the RO granted service connection for bilateral cortical cataracts and assigned a noncompensable rating, effective March 27, 2013.  The Veteran has not appealed this rating, but it has since been incorporated into the 20 percent rating for diabetes mellitus, which is a subject of the remand below and for which no appeal has yet been perfected.

In an additional medical opinion based no review of records in April 2016, a VA examiner cited a recent examination by a retina specialist.  That examination has not been associated with the record, but the April 2016 VA examiner summarized the results in sufficient detail for the Board to determine that a remand to obtain a copy is unnecessary.  The Veteran's distant visual acuity was corrected to 20/25 in both eyes.  There were findings of mild non proliferative diabetic retinopathy, but at a level that caused no ocular symptoms or disability.  The examiner noted age related macular degeneration in both eyes and opined that it was not caused or aggravated by diabetes because findings consistent with diabetic muscular edema were not described.  

The preponderance of the evidence described above shows that the Veteran's diabetic retinopathy does not warrant a compensable rating at any point during the period on appeal.  The Veteran's central visual acuity was not at any point poor enough (worse than 20/40 corrected distance vision in either eye) to warrant a compensable rating under the table for central visual acuity impairment.  There was no evidence of any incapacitating episodes as a result of diabetic retinopathy.  Moreover, there was no impairment of visual fields or other disorder significant enough to warrant a compensable rating under any potentially applicable Diagnostic Code.  The single episode of diplopia in 2010 was no more than occasional which, as noted above, is noncompensable.  

The Board also considered the Veteran's lay statements.  The Veteran is competent to report his own observations with regard to the symptoms of his diabetic retinopathy.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  However, the record contains no statement by the Veteran that his symptoms include distant visual acuity that is not correctable to at least 20/40 in either eye, visual field impairment, or diplopia that is more frequent than occasional.  

Diagnostic Code 6006 applies directly and specifically to retinopathy or maculopathy and the Board considered all applicable ratings under the general rating formula for Diagnostic Codes 6000 through 6009.  For these reasons, the Board finds that there are no other potentially applicable Diagnostic Codes by which a higher rating can be assigned.

TDIU prior to May 18, 2016

Although the Board is remanding multiple issues below that could affect the Veteran's disability rating, given the fully favorable decision reached on the TDIU claim, the Board finds that there is no prejudice to the Veteran in deciding this issue.  

VA will grant a TDIU when the evidence shows that a veteran is precluded, by reason of his service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§  3.340, 3.341, 4.16.  

Under the applicable regulations, a TDIU may be granted only when it is established  that the service-connected disabilities are so severe, standing alone, as to prevent the retaining or obtaining of substantially gainful employment.  Under 38 C.F.R. §  4.16(a), consideration of a TDIU is warranted if a veteran has a single disability rated 60 percent or more or multiple disabilities with a combined rating of 70 percent or more, provided that at least one disability is rated 40 percent or more.  
For the purpose of determining entitlement to a schedular TDIU, disabilities resulting from a common etiology are considered as one disability.  Id.

The Veteran asserts that he is unable to work due to his service-connected disabilities.  VA received the Veteran's current claim for a TDIU on March 16, 2009.  The Board denied a prior TDIU claim from 2007 in a January 2010 decision.  In a December 2012 decision, the Board found that the 2007 TDIU claim denied in January 2010 was distinct from the 2009 TDIU claim currently on appeal.  The Veteran currently has a TDIU, effective May 18, 2016.  

As of March 16, 2009, the Veteran is service connected for the following disabilities with the following ratings: 30 percent for adjustment disorder with mixed anxiety and depressed mood associated with diabetes mellitus, 20 percent for diabetes mellitus, type II with erectile dysfunction, fatty infiltration of the liver, exertional headaches, bilateral cortical cataract and retinopathy, 20 percent for urinary tract infections with urinary frequency associated with diabetes mellitus, 10 percent for right lower extremity diabetic peripheral neuropathy, 10 percent for left lower extremity diabetic peripheral neuropathy, 10 percent for tinnitus, and a noncompensable rating for bilateral hearing loss, for an overall rating of 70 percent.  

As of June 13, 2014, the Veteran's rating for hearing loss has been increased to 30 percent, his ratings for right and left lower extremity diabetic peripheral neuropathy have been increased to 20 percent for each extremity, and service connection for right and left upper extremity diabetic peripheral neuropathy has been granted with 10 percent ratings for each extremity, for an overall rating of 90 percent.  

All of the Veteran's service-connected disabilities, with the exception of hearing loss and tinnitus, result from a common etiology: the Veteran's diabetes mellitus, type II.  The combined rating for the Veteran's diabetes-related disabilities is 60 percent as of March 16, 2009.  See 38 C.F.R. § 4.25 (2016).  The Veteran is therefore eligible for a TDIU under 38 C.F.R. §  4.16(a) as of March 16, 2009.  

The Veteran has been afforded several VA examinations since March 2009 that have addressed the issue of employability and found that the Veteran was employable, but all of these addressed the impact of single disabilities in isolation.  

The only medical opinions that address the impact of all of the Veteran's service-connected disabilities are both from May 18, 2016: one was a medical opinion based on review of records by a VA physician and the other was a social and industrial survey by a VA psychiatrist.  

The May 2016 VA physician examiner noted the Veteran's report that he last worked in approximately 2009.  The examiner found that the Veteran's tinnitus, hearing loss, headaches, cataracts, retinopathy, and fatty infiltration of the liver were unlikely to affect employment.  The examiner found that the Veteran's diabetes would likely affect any employment that required physical activity or exertion due to his need for insulin, but would be less likely to affect sedentary or non-labor employment.  The examiner also found that the Veteran's urinary tract infections with frequency would be likely to affect many types of employment due to incontinence and frequency and urgency of urination.  Lastly, the examiner found that the Veteran's peripheral neuropathy might affect employment requiring physical activity or dexterity, but not all types of employment.  This examiner did not opine as to the collective impact of the Veteran's service connected disabilities.  

The May 2016 VA psychiatrist's social and industrial survey noted that the Veteran's employment history after separation from service included two years as a lineman, 5 years of labor, and then 28 years as a self-employed bricklayer and cement worker.  The Veteran reported that he had graduated high school and completed one semester of postsecondary education.  The Veteran stated that he retired due to symptoms in his back and knees as well as diabetes and neuropathy.  The Veteran is not currently service connected for any back or knee disability.  However, this examiner opined that the collective impact of the Veteran's service-connected disabilities would create difficulties with the physical capacity to maintain the pace of any employment and that his psychiatric disability would further impact his ability to maintain concentration and attention span.  

The Veteran is eligible for a TDIU under 38 C.F.R. §  4.16(a) as of March 16, 2009 and the only pertinent medical opinion of record that addresses the combined impact of his service-connected disabilities finds that those disabilities combine to render him unemployable.  Although the social and industrial survey did not specify the time period in which the Veteran became unemployable, the Veteran's diabetes mellitus, urinary tract infections with urinary frequency, and adjustment disorder with mixed anxiety and depressed mood have had the same disability ratings since March 16, 2009.  If the severity of these disabilities has been unchanged since 2009, then the Veteran's diabetes has been affecting all but sedentary employment and the Veteran's psychiatric and urinary disabilities have been having significant effects on all employment, including sedentary employment, since at least 2009.  Given the Veteran's limited educational and occupational background, along with the significant occupational impairment caused by the combined effect of his service-connected disabilities, the Board finds that the evidence is at least evenly balanced as to whether the Veteran's service-connected disabilities have rendered him unemployable under the applicable regulations since March 16, 2009.  As reasonable doubt must be resolved in favor of the Veteran, entitlement to a TDIU on and after March 16, 2009 is warranted.  38 U.S.C.A. §  5107(b); 38 C.F.R. §  3.102.  	


ORDER

Entitlement to a separate compensable rating for diabetic retinopathy is denied.  

Entitlement to a TDIU from March 16, 2009 to May 17, 2016 is granted, subject to the laws and regulations governing the payment of monetary benefits.  


REMAND

While the Board regrets the additional delay in adjudicating this Veteran's appeal,  a review of the record reveals that there has not been complete and adequate compliance with the prior remand directives to allow for a decision to be entered.  The United States Court of Appeals for Veterans Claims (Court) has held that if the Board proceeds with final disposition of an appeal and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board therefore stresses the importance of carefully following the directives of this remand in order to allow for a final resolution of these issues.

As described above, VA received a Notice of Disagreement (NOD) with the RO's October 2015 rating decision in January 2016.  The Veteran used the proper form for an NOD as required by current Federal regulations.  38 C.F.R. § 20.201 (2016).  Because the AOJ had yet to issue a Statement of the Case (SOC) with regard to the issues of entitlement to an increased rating and an earlier effective date for diabetes mellitus with erectile dysfunction, fatty infiltration of the liver, exertional headaches, bilateral cortical cataract, and diabetic retinopathy and a separate compensable rating for exertional headaches, the Board remanded those issues in April 2016 to address that deficiency.  See Manlincon v. West, 12 Vet. App. 238 (1999).  In its remand, the Board also instructed the Veteran that, if he did not perfect an appeal after receiving the SOC, those issues would not return to the Board for appellate review.  Instead of issuing an SOC, the AOJ mistakenly sent the Veteran a Supplemental Statement of the Case (SSOC) that did not fully inform the Veteran of the applicable laws and regulations and did not remind the Veteran of what he needed to do to obtain appellate review.  A remand is again necessary to obtain compliance with the Board's previous remand instructions.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

The AOJ must issue a Statement of the Case (SOC) addressing the claims of entitlement to a rating in excess of 20 percent for diabetes mellitus with erectile dysfunction, fatty infiltration of the liver, exertional headaches, bilateral cortical cataract, and diabetic retinopathy, entitlement to an effective date earlier than August 8, 2004 for the grant of service connection for diabetes mellitus with erectile dysfunction, fatty infiltration of the liver, exertional headaches, bilateral cortical cataract, and diabetic retinopathy, and entitlement to a separate compensable evaluation for exertional headaches.  The Veteran is hereby notified that, following the receipt of the SOC concerning this issue, he must file a timely substantive appeal if he desires appellate review by the Board.  If, and only if, the Veteran files a timely substantive appeal, the AOJ should return this issue to the Board for appellate review.

The AOJ is advised that the issuance of a Supplemental Statement of the Case (SSOC) is not sufficient to comply with these instructions.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


